254 S.E.2d 183 (1979)
296 N.C. 740
Norman V. SWENSON, George C. Snyder, Frank O. Sherrill, William L. Pender, John R. Pender, III, Mary Rogers Pender Murphy, Doris Hare White, D. Lacy Keesler, S. Dewey Keesler, Carson Insurance Agency, Inc., A. H. Kimball, Olivia Brown Thomas, Helen Brown Kimball, Nell V. Bates, Rose Dupree, Ann Dupree King, Paul B. Beatty, Robert L. Taylor, Stanley E. Edlund, Patricia A. Edlund, Sharon S. Standifer, Virginia T. Johnson, Frances M. Vinson, Mattie S. Gardner, Robert R. Rhyne, Betty F. Rhyne, James M. Gilfillin, John W. Powell, Rebecca P. Pittman, T. F. Morgan, Grace E. Morgan, Marie Dowd Latimer, and John D. King derivatively in the right of All American Assurance Company
v.
Chariest D. THIBAUT, Jr., Thomas Clark, Ben F. Thompson, Jr., George C. Wiemer, Jr., Robert E. Wiemer, Herman Taylor, Jr., Travis E. Nichols, Lelier J. Leleux, W. W. Hawkins, J. Malcolm Duhe, Clifford C. Comeaux, Jr., J. Alfred Begnaud, Emery J. Bares, Paul G. Backus, and Russell E. Walton and All American Assurance Company.
Supreme Court of North Carolina.
March 6, 1979.
Sanford, Cannon, Adams & McCullough, for defendant Taylor.
Ellison & Ellison, for defendants Wiemers.
Stern, Rendleman, Isaacson & Klepfer, Joyner & Howison for defendant All American Assurance Company.
Bryant, Groves & Essex, for defendants Thibaut and Comeaux.
Jordan, Wright, Nichols, Caffrey & Hill, for defendants Clark, Thompson, Nichols, Leleux, Hawkins, Duhe, Begnaud, Bares, Backus and Walton.
Cansler, Lockhart, Parker & Young, P. A., Helms, Mullis & Johnston, for plaintiffs.
Defendant, Herman Taylor, Jr.'s notice of appeal and petition for discretionary review under G.S. 7A-31, 39 N.C.App. 77, 250 S.C.2d 279. Petition denied. Appeal dismissed.